Citation Nr: 1218200	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and a psychotic disorder.


REPRESENTATION 

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2, 1975 to July 24, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain VA treatment reports and to afford the Veteran a VA psychiatric examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As addressed in the August 2010, the Board has rephrased the issues on the title page to better reflect the Veteran's contentions on appeal.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."

With respect to the claim for service connection for an acquired psychiatric disability, the Veteran underwent a VA examination in September 2010 pursuant to the August 2010 Board Remand and was diagnosed with PTSD, major depression, and psychotic disorder.  Thus, in consideration of Clemons, Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however diagnosed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty for a period of less than six months during peacetime; the presumption of soundness does not attach.

2.  The preponderance of the evidence shows that the Veteran had psychiatric disabilities prior to active service.

3.  The preponderance of the evidence shows that the Veteran's preexisting acquired psychiatric disabilities, to include PTSD, major depression, and a psychotic disorder were aggravated beyond the natural progress of the condition during military service.

4.  There is no clear and unmistakable evidence, either obvious or manifest, rebutting the presumption of aggravation.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depression, and a psychotic disorder have been met.  38 U.S.C.A.  §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For an award of VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Importantly, the clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

In this case, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and a psychotic disorder.  At this juncture, the Board acknowledges that establishing service connection for PTSD entails specific criteria.  See 38 C.F.R. § 3.304(f) (2011).  However, as discussed below, the Board finds that the Veteran's claim is warranted and a separate analysis under 38 C.F.R. § 3.304(f) is rendered moot.

Also in this regard, while the Veteran has been diagnosed with a psychotic disorder, which is a chronic disease under 38 C.F.R. § 3.309, the Veteran served less than 90 days in active service and that presumption is not applicable.  See C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the first inquiry is whether there was evidence that the condition existed prior to enlistment.  In this case, the Veteran underwent an enlistment physical in May 1975.  At that time, the report of medical examination revealed a normal, clinical psychiatric evaluation.  It is also noted that on a report of medical history completed in conjunction with the enlistment physical, the Veteran specifically denied having depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort and indicated that his health was "good."

Regardless, as previously indicated, the Veteran in this case served on active duty from July 2, 1975 to July 24, 1975, 22 days, for a period of less than six months during peacetime.  Therefore, the presumption of soundness does not apply to his case.  38 U.S.C.A. § 1132 (West 2002).

Importantly, however, the Board finds that the preponderance of the evidence does, in fact, show pre-service existence of an acquired psychiatric disability.

The Veteran entered service on July 2, 1975.  A service treatment report from July 8, 1975 indicated that the Veteran gave a history of "mental problem - was in State Mental Hospital."  The treatment report also noted "Boston State Hosp - Boston Mass - 1 day.  Referred back to Mahoney [Clinic] Boston - but did not pursue.  Reason for referral to State was [overdose] of aspirin."

The Aptitude Board of the Marine Corps Recruit Depot provided a report on July 21, 1975, three days prior to separation from active service, which included, in pertinent part, the following statement:

This member's general qualifications do not warrant retention in the service.  Member is not in need of hospitalization and has not completed recruit training.  This member has been counseled concerning his deficiencies and afforded a reasonable opportunity to overcome them.  Member's condition existed prior to entry into naval service and has not been aggravated by service.

Ultimately, the Veteran was discharged for "mental ineptitude" and was issued an honorable discharge certificate.  Specifically, the report indicated "[r]eason for discharge [existed prior to entry] and is a recruiting error."

Based on the above, the evidence shows that the Veteran's acquired psychiatric disabilities existed prior to service.  Indeed, the Veteran was discharged from active service, less than a month after enlistment, for the very disabilities he is now claiming for service connection.

Once a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  That is, the remaining governing question is whether the Veteran's acquired psychiatric disabilities, which preexisted service, were permanently, chronically aggravated beyond the natural progress of the condition during military service.

Pursuant to the August 2010 Board Remand, the Veteran was afforded a VA psychiatric examination in September 2010.  In a detailed report of the Veteran's pre-military history, the VA examiner noted that the Veteran had a hard life as a child and was raised by a strict and physically abusive father.  The Veteran reported memories of his father, in fits of rage, threatening to kill his mother with a shotgun, but never acted on these threats.  He also reported experiencing sexual assault at age 5 had began having daily intrusive thoughts and nightmares about that experience.  He indicated that he began drinking from age 5 until 17 to reduce his intrusions and nightmares.

The Veteran also recounted that he witnessed the lynching of his friend at age 11 or 12.  Within months after witnessing the murder of his friend, the Veteran indicated that he was sexually assaulted/raped by a white farm owner and was told not to tell anyone or he would be harmed.  

The Veteran reported that when he was in his 20s, he was hospitalized at Boston State Hospital for suicide attempt and overdosing on pills.  Parenthetically, this report is corroborated by the July 1975 service treatment record revealing a one day admission at Boston State Hospital for an overdose of aspirin.

During the examination, the Veteran indicated that he had been "tricked" into joining the Marine Corps.  In 1975, prior to enlistment, the Veteran was panhandling in the streets of Boston when he was approached by a recruiter who told him he knew of a place where he could get "all of the food that he wanted."  Being illiterate, the Veteran believed he was signing up for shelter and food when, in reality, he was filling out enlistment forms.

With respect to his experiences in service, the Veteran reported two separate instances of non-sexual personal assault.  When he was in basic training, the Veteran reported going to use the bathroom in the middle of the night.  His drill instructor came into the bathroom and hit him once in the head with his fist, shouting that he had not asked permission to use the bathroom.  He was then told that if he reported the incident, he could "easily get lost in the quicksand."

On the other occasion, after the Veteran was returning from having a tooth pulled at the dentist and spitting blood on the ground, he was thrown to the ground by three fellow servicemen and was kicked and beaten in the head and side.

Upon an extensive psychiatric evaluation of the Veteran, the VA examiner, a licensed psychologist, diagnosed him with PTSD, major depression, and a psychotic disorder.  She stated that "[t]here is evidence indicating that [the Veteran's] psychiatric problems preceded his military service (hospitalization for suicide attempt in his 20s).  He experienced many traumatic events in childhood, including witnessing a murder and being a victim of sexual assault.  It is likely that [the Veteran] was already experiencing PTSD before he entered the service and that his claimed experience[s] in boot camp compounded his PTSD and became the focal point of his probable psychosis."

In December 2011, the VA examiner provided an addendum opinion to her September 2010 examination report.  She noted that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness."  She explained that "[w]hile it is likely that [the Veteran's] PTSD preceded his military service, several traumatic experiences while in boot camp appear to have aggravated this illness beyond its natural progression.  Evidence of this includes PTSD symptomatology specifically related to this military experience, including: auditory hallucinations of his drill sergeant, nightmares about his traumatic experiences on Parris Island, and paranoia about individuals in positions of authority wanting to harm him."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Also in this regard, the Board notes that the Veteran can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  It therefore follows that the Veteran can attest to being physically assaulted on separate occasions while in active service, as they are first-hand experiences.

In this case, the Board finds that the Veteran is both competent and credible in his accounts of his experiences prior to service and in service.  He has remained consistent throughout the claims and appeals processes, to include during the hearing before the undersigned and during the VA examination.  Indeed, the VA examiner made no indications in her examination report that the Veteran was malingering or that there were any concerns regarding the veracity of his reports.

The Board acknowledges that upon discharge, the Aptitude Board clearly indicated that while the Veteran's condition existed prior to service, it had not been aggravated by service.  However, there was no accompanying medical report or indication that the Veteran had been psychiatrically assessed at that time.  In contrast, a mental health professional, who thoroughly evaluated the Veteran's psychiatric history and his current conditions, concluded that the Veteran's preexisting psychiatric disabilities were aggravated as a result of his military service.  

As such, there is no clear and unmistakable evidence, obvious or manifest, that rebuts the presumption of aggravation.  Indeed, the clear and unmistakable evidence standard is very high, requiring that the evidence is undebatable.  As such, the Board cannot show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  To the contrary, the evidence establishes that the Veteran's preexisting acquired psychiatric disabilities, to include PTSD, major depression, and a psychotic disorder were aggravated beyond the natural progress of the condition during military service.  Based on the above, entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and a psychotic disorder must be granted.

In this regard, the nature and extent of the disability aggravated by service is not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal as to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and a psychotic disorder (the claim for entitlement to service connection for residuals of a head injury is addressed in the Remand section below).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and a psychotic disorder, aggravated by service, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Throughout the claims and appeals process, including during a hearing before the undersigned in May 2010 and during the September 2010 VA examination, the Veteran has repeatedly and consistently recounted two separate instances of injury to his head during his service.  He first reports that when he was in basic training, he woke up during the night and went to use the bathroom.  At that time, his drill instructor hit him once in the head, explaining that he had not asked permission to use the bathroom.  Hearing transcript at 3.

On another occasion, after the Veteran was returning from having a tooth pulled at the dentist and spitting blood on the ground, he was thrown to the ground by three fellow servicemen and was kicked and beaten in the head and side.  Id. at 4.

As discussed in detail above, the Board has found the Veteran to be competent and credible in his accounts of in-service injury.

Pursuant to the August 2010 Board Remand, the Veteran's VA treatment reports were obtained and associated with the record.  A review of the Veteran's extensive VA medical records revealed a recent treatment report from July 2010 indicating that the Veteran had past medical history of diagnosed headaches and seizures.  Indeed, in support of his testimony that he was first examined for headaches seven or eight years prior to the 2010 Board hearing, the first VA treatment report indicating treatment for neurological disabilities is in January 2002.  See VA treatment report from January 2002; see also hearing transcript at 7.

As such, based on the very low threshold in McLendon, as well as recent cases from the Court, including evidence of current disability (indicated in VA treatment reports obtained pursuant to the August 2010 Board Remand which were not previously of record) and an in-service injury, the Board finds an indication that the Veteran's neurological disabilities, to include headaches and seizures, are related to service.  As such, a VA examination should be afforded to the Veteran to determine the etiology of his neurological disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

All findings should be described in detail, and all necessary diagnostic testing performed.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological disabilities (if any), to include headaches and seizures, were caused or aggravated by his military service from July 2, 1975 to July 24, 1975.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, his report of two separate incidences of being hit in the head by his drill instructor and being kicked in the head by fellow servicemen.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


